United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                     March 10, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                               04-60261
                           Summary Calendar


                         JORGE SALAZAR-TORRES,

                                                           Petitioner,

                                versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,
                                                           Respondent.


                Petition for Review of an Order of the
                      Board of Immigration Appeals
                               A78 315 665


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Jorge Salazar-Torres, a native and citizen of Peru, petitions,

pro se, for review of a Board of Immigration Appeals order, which

affirmed the immigration judge’s decision he is removable and

dismissed his appeal.    Salazar contends he was denied due process

due to:   (1) insufficient time to obtain counsel for his removal

hearing; and (2) inability to present evidence in support of his

asylum claim.    We review de novo Salazar’s claim of a due process

violation in immigration proceedings.    Anwar v. INS, 116 F.2d 140,

144 (5th Cir. 1997)

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Salazar had almost two months between service of the Notice to

Appear and his final removal hearing to obtain counsel.            Noticing

Salazar was without counsel at his first two appearances, the IJ

informed him he had a right to obtain counsel and, on both

occasions, granted him a continuance.       For example, this court has

deemed one month sufficient time for a detained alien to find

counsel.   See Ogbemudia v. INS, 988 F.2d 595, 599 (5th Cir. 1993).

Salazar has not shown a due process violation.        In the alternative,

Salazar has   not    demonstrated   any   prejudice   from   his   lack   of

representation. There is no evidence there were any grounds for

relief available to Salazar at the time of his removal hearing.

See Anwar, 116 F.3d at 144; Prichard-Ciriza v. INS, 978 F.2d 219,

222 (5th Cir. 1992).

     Salazar complains he was never informed of his right to apply

for political asylum.    Among other things, “an IJ does not have an

obligation to explain the asylum procedures unless the immigrant

expresses some reluctance to return to his homeland.”          Ogbemudia,

988 F.2d at 599.     In any event, Salazar expressed no objection to

returning to Peru.    “[T]o the contrary, he specifically designated

that country when asked.”     Id.

                                                      PETITION DENIED




                                    2